DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/568974 filed on January 5, 2022.
Claims 1 – 20 are pending.
Priority
This application is a continuation of prior filed application 16/583138 (now U.S. Patent 11,223,665) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Co-pendency between the current application and the prior application is required. Since the applications were co-pending at the time of the instant application’s file date, the applicant is entitled to the benefit claim to the prior-filed application, therein   the instant application is entitled to a priority date of September 25, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 and 10/3/2022 were filed after the mailing date of the application on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9 and 11 - 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 – 15, 18 – 19, and 22 of U.S. Patent 11,223,665.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/568974
U.S. Patent 11,223,665
1. A system for transferring a playback of media content from a first network- connected playback device to a second network-connected playback device comprising: one or more processing elements; a computer-readable non-transitory storage media encoded with instructions that when executed cause the one or more processing elements to perform operations comprising
1. A computer program product comprising a non-transitory computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer system causes the computer system to:
receiving, at a media navigation device, a request to transfer a playback marker of the media content from the first network-connected playback device to the second network-connected playback device;
receive, at a media navigation device, a request to transfer a playback marker from a first network-connected playback device to a second network-connected playback device, the playback marker indicating a time at which playback of media content is stopped at the first network-connected playback device, wherein the media navigation device is configured to display a destination indicium corresponding to the second network-connected media device;
responsive to receiving the request, stopping a playback of the media content on the first network-connected playback device, wherein the playback marker indicates a stop timecode within a timeline associated with the media content at which the playback of the media content is stopped on the first network-connected playback device; and
generate a stop command to perform stoppage of the playback of the media content at the first network-connected playback device; 
send the stop command to the first network-connected playback device; 
in response to the sending of the stop command, receive the playback marker from the first network-connected playback device; 
generate a play command to perform playback resumption at the playback marker within the media content at the second network-connected playback device; and
responsive to the media navigation device being within a predetermined distance to the second network-connected playback device, automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.
send the play command and the playback marker to the second network-connected playback device such that in response to the media navigation device being within a predetermined range of distance of the second network-connected playback device, the second network-connected device automatically performs the playback resumption of the media content at the time indicated by the playback marker

It is clear that all of the elements of the instant application 17/568974 (herein ‘974) claim 1 are to be found in U.S. Patent 11,223,665 (herein ‘665) claim 1 (as the instant application ‘974 claim 1 fully encompasses Patent ‘665 claim 1).  The difference between ‘974 claim 1 and ‘665 claim 1 lies in the fact that the ‘665 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘665 patent is in effect a “species” of the “generic” invention of ‘974 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘974 claim 1 is anticipated by claim 1 of ‘665, it is not patently distinct from ‘665 claim 1.
In regard to claim 2, see claim 4 of ‘665.
In regard to claim 3, see claim 5 of ‘665.
In regard to claim 4, see claim 6 of ‘665.
In regard to claim 5, see claim 7 of ‘665.
In regard to claim 6, see claim 8 of ‘665.
In regard to claim 7, see claim 9 of ‘665.
In regard to claim 8, see claim 10 of ‘665.
In regard to claim 9, see claim 11 of ‘665.
In regard to claim 11, see claim 12 of ‘665.
In regard to claim 12, see claim 13 of ‘665
In regard to claim 13, see claim 2 of ‘665.
In regard to claim 14, see claim 3 of ‘665.
In regard to claim 15, see claim 14 of ‘665.
In regard to claim 16:
Application 17/568974
U.S. Patent 11,223,665
16. A method comprising:
18. A method comprising:
receiving, at a media navigation device, a request to transfer a playback marker of a media content from a first network-connected playback device to a second network- connected playback device;
receiving, at a media navigation device, a request to transfer a playback marker from a first network-connected playback device to a second network-connected playback device, the playback marker indicating a time at which playback of media content is stopped at the first network-connected playback device, 
wherein the media navigation device is configured to display a destination indicium corresponding to the second network-connected media device;
responsive to receiving the request, stopping a playback of the media content on the first network-connected playback device, wherein the playback marker indicates a stop timecode within a timeline associated with the media content at which the playback of the media content is stopped; and
generating, with a processor, a stop command to perform the stoppage of the playback of the media content at the first network-connected playback device; 
sending, with the processor, the stop command to the first network-connected playback device; 
in response to the sending of the stop command, receiving the playback marker from the first network-connected playback device; generating, with the processor, a play command to perform playback resumption at the playback marker within the media content at the second network-connected playback device; and
responsive to the media navigation device being within a predetermined distance of the second network-connected playback device automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.
sending the play command and the playback marker to the second network-connected playback device such that in response to the media navigation device being within a predetermined range of distance of the second network-connected playback device, the second network-connected device automatically performs the playback resumption of the media content at the time indicated by the playback marker

It is clear that all of the elements of the instant application 17/568974 (herein ‘974) claim 16 are to be found in U.S. Patent 11,223,665 (herein ‘665) claim 18 (as the instant application ‘974 claim 16 fully encompasses Patent ‘665 claim 18).  The difference between ‘974 claim 16 and ‘665 claim 18 lies in the fact that the ‘665 claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the ‘665 patent is in effect a “species” of the “generic” invention of ‘974 claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘974 claim 16 is anticipated by claim 18 of ‘665, it is not patently distinct from ‘665 claim 18.
In regard to claim 19, see claim 18 of ‘665.
In regard to claim 20:
Application 17/568974
U.S. Patent 11,223,665
20. A media content system comprising:
22. A media content system comprising:
a receiver configured to: receive, from a user, a request to transfer a playback marker of a media content from a first network-connected playback device to a second network-connected playback device; and
a receiver configured to receive, from a user, a request to transfer a playback marker from a first network-connected playback device to a second network-connected playback device, wherein the receiver is configured to determine an indication of the second network-connected media device from the request;
a processor configured to: stop a playback of the media content on the first network-connected  playback device responsive to receiving the request, wherein the playback marker indicates a stop timecode within a timeline associated with the media content at which the playback of the media content is stopped, and
a processor configured to: 
generate a stop command to perform a stoppage of a playback of the media content at the first network-connected playback device responsive to the request, 
wherein the receiver is configured to receive the playback marker from the first network-connected playback device, the playback marker indicating a time at which the playback of the media content is stopped at the first network-connected playback device, and 
generate a play command to perform a playback resumption at the playback marker within the media content at the second network-connected playback device; and
responsive to the receiver being within a predetermined distance of the second network-connected playback device automatically resume the playback of the media content on the second network-connected playback device at the stop timecode.
a transmitter configured to send the playback marker to the second network-connected playback device, 
wherein in response to the playback marker being sent to the second network-connected device and the transmitter being within a predetermined range of distance of the second network-connected playback device, the second network-connected device is configured to automatically perform the playback resumption at the time indicated by the playback marker.

It is clear that all of the elements of the instant application 17/568974 (herein ‘974) claim 20 are to be found in U.S. Patent 11,223,665 (herein ‘665) claim 22 (as the instant application ‘974 claim 20 fully encompasses Patent ‘665 claim 22).  The difference between ‘974 claim 20 and ‘665 claim 22 lies in the fact that the ‘665 claim includes many more elements and is thus much more specific.  Thus the invention of claim 22 of the ‘665 patent is in effect a “species” of the “generic” invention of ‘974 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘974 claim 20 is anticipated by claim 22 of ‘665, it is not patently distinct from ‘665 claim 22.
Claim Analysis - 35 USC § 101 (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 20 are directed to statutory subject matter and no 35 USC 101 rejection is applied for the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for coordinating playback of media content amongst multiple devices in a network by providing a media content system that uses a playback marker that indicates a tome at which the playback of media is stopped at a first network connected playback device, and generates the resumption of play at a second network connected playback device.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for consuming media content through different devices in a same general vicinity or network environment and addresses a problem known in the art for the transferring of media content to different devices at the time in the content that a first device is stopped and a second device is started. 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 7, 10, 12, 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo)
In regard  to claim 1, Kalamanje teaches a system for transferring a playback of media content  (see ¶ [0006] “ . . . A method, apparatus, and system of pause and replay of media content through bookmarks on a server device are disclosed . . .”) from a first network- connected playback device to a second network-connected playback device (see ¶ [0006] “ . . . a method of a server device includes authenticating a user of a client device; communicating a media content to the client device through a network; processing a pause request of the client device to pause the media content; storing a bookmark location indicating a current playback location of the media content in the client device on the server device; processing a play request of the user to play the media content from the bookmark location (e.g., the play request of the user to play the media content from the bookmark location may be received from a different client device of the user); and communicating the media content from the bookmark location to the user. . .”) comprising: one or more processing elements (see Fig. 7, ¶ [0060] “ . . . , the diagrammatic system view 700 of FIG. 7 illustrates a processor 702, a main memory 704, a static memory 706, a bus 708, a video display 710, an alpha-numeric input device 712, a cursor control device 714, a drive unit 716, a signal generation device 718, a network interface device 720, a machine readable medium 722, instructions 724, and a network 726  . .  .”);
a computer-readable non-transitory storage media encoded with instructions that when executed cause the one or more processing elements to perform operations comprising (see ¶ [0074] “ . . . it will be appreciated that the various operations, processes, and methods disclosed herein may be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system), and may be performed in any order (e.g., including using means for achieving the various operations) . . .”):
receiving, at a media navigation device (e.g. server device 102), a request to transfer a playback marker (e.g. bookmark location) of the media content (see ¶ [0026] “ . . . a method of a server device (e.g., the server 102 of FIG. 1) includes authenticating a user (e.g., the user 114 of FIG. 1) of a client device (e.g., the client device 100 of FIG. 1), communicating a media content (e.g., the media content 322 of FIG. 3) to the client device 100 through a network (e.g., the network 104 of FIG. 1), processing a pause request of the client device 100 (e.g., a computer, a mobile device, etc.) to pause the media content 322 (e.g., a live streaming video, an audio, etc.), storing a bookmark location indicating a current playback location of the media content 322 in the client device 100 on the server device 102, processing a play request of the user 114 to play the media content 322 from the bookmark location, and communicating the media content 322 from the bookmark location to the user 114. . . .”)  from the first network-connected playback device (e.g. client device 110) to the second network-connected playback device (e.g. display device 108) (see ¶ [0033] “ . . . the user 114 may use the client device 110 and/or display devices 108 for accessing the media contents 322 from the servers (e.g., the server device 102, standard content server 110, advanced content server 110B, etc.) through network 104 (e.g., through internet, etc.) and to pause and replay from the point of pause using the pause modules 120A and 120B. . . . “);
responsive to receiving the request (e.g. pause request), stopping a playback of the media content on the first network-connected playback device (see ¶ [0028] “ . . . creating a bookmark in response to a pause request of a client device (e.g., the client device 100 of FIG. 1) to pause a media content (e.g., the media content 322 of FIG. 3) being streamed from the server device 102, and storing the bookmark and other bookmarks associated with pause locations of other users (e.g., the user 114 and other users) in a server device 102 without duplicating the media content 322 in separate files for each user 114 creating the pause locations on the server device 102 . . .”), wherein the playback marker (e.g. bookmark) (see  ¶ [0050] “ . . . The bookmark in response to a pause request of a client device 100 may be created to pause the media content 322 being streamed from the server device 102. The bookmark and other bookmarks associated with pause locations of other users in a server device 102 may be stored without duplicating the media content 322 in separate files for each user creating the pause locations on the server device 102 . . . “) indicates a stop timecode (e.g. pause time field 408)  within a timeline (e.g. playback time field 412)  associated with the media content at which the playback of the media content is stopped on the first network-connected playback device (see Fig. 4, ¶ ¶ [0051-0052] “ . . FIG. 4 is a table view of a user table having a variety of fields, according to one embodiment. Particularly, FIG. 4 illustrates a user field 400, a media content field 402, a type field 404, a length field 406, a pause time field 408, a delay in server field 410, and a playback time field 412 . . . The pause time field 408 may indicate a location in the media content 322 where the user 114 paused the media content 322. The delay in server field 410 may be a field where delay between a time of pause and a time of record (e.g., in a standard content server scenario) is stored. The playback time field 412 may be a field having records that indicate how much playback time after the user 114 indicates a pause function remains in a particular media content 322. . . .”); 
Kalamanje fails to explicitly teach and responsive to the media navigation device being within a predetermined distance to the second network-connected playback device, automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.  However Lewis teaches and responsive to the media navigation device being within a predetermined distance to the second network-connected playback device (see ¶ [0039] “ . . . the method can receive indications of user commands that have manipulated the functions, applications, or output of the first device, such as commands to start, stop, rewind, fast forward, or pause playback of media content in a viewing application, etc. For example, such commands can be received by the first output device to command the output, and can be relayed to a server from the first device. In some implementations, such commands can be sent by the user manipulating another device, e.g., a portable device such as a cell phone, tablet computer, laptop computer, wearable device, etc., or a dedicated device operative to control the first device, such as a remote control. In some implementations, the method can detect that the user is using the first device by sensing the user's location relative to the first device. For example, some implementations or modes of operation can assume the user is using the first device if the user is within a predetermined area of the first device, and/or has provided one or more commands to the first device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for a continuation of playback of media content by different devices from a first device wherein the first device is in a predetermined area of the different devices, as taught by Lewis, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, as taught by Kalmanje.  Such incorporation provides that the first device and the second device can be located at a predetermined distance from each other.   
The combination of Kalmanje and Lewis fails to explicitly teach automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.  However Spilo teaches automatically resuming playback of the media content on the second network-connected playback device at the stop timecode (e.g. marker) (see Spilo ¶ ¶ [0052-0053] “. . . where the digital media is being streamed in live fashion, i.e., available to devices on the network only while it is being transmitted, such media needs to contain "markers" to assist the various players in identifying a fixed position within the stream. Such markers may be imbedded in the media, or may be inserted by a "managing" playback device (i.e., an Initiator) which receives the live stream, marks it, and then re-broadcasts the stream locally to the other playback devices on the network. For the embodiment where the managing playback device is originating the live stream, the markers are embedded by the managing playback device as the stream is being broadcast.  To synchronize with a "live" or streaming broadcast available from a source external to the network, a first playback device delays or buffers the playback packets or "signal," and then sends or re-broadcasts the signal to other devices commanded to play the same content. The first player adds position indicators (e.g., markers) to the data stream to establish identifiable fixed points in the signal stream. . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for synchronizing digital media playback at multiple digital media playback devices interconnected on a network as taught by Spilo, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device as taught by the combination of Kalmanje and Lewis.  Such incorporation provides for automatic playback without intervention of the user on the second device.
In regard to claim 4, the combination of Kalmanje, Lewis, and Spilo teaches wherein the one or more processing elements are configured to send, with the media navigation device, a stop command to the first network-connected playback device to stop the playback of the media content  (see Kalmanje  ¶ [0048] “ . . . The server device 102 to use the bookmark to reference the pause location directly in the advanced content server 110B and to directly stream the media content 322 from the pause location of the advanced content server 110B when a pause request of the client device 100 to play from the pause location may be processed by the server device 102. The bookmark and/or other bookmarks associated with pause locations of other users in a server device 102 may be stored without duplicating the media content 322 in separate files for each user 114 creating the pause locations on the server device 102. . . .”).
In regard to claim 5 , the combination of Kalmanje, Lewis, and Spilo teaches wherein the media navigation device is in communication with a first network   (see Kalmanje  ¶ [0010] “ . . . a system includes a client device to playback a media content from a pause location through a bookmark; a network; and a server device to store the bookmark associated with the pause location, and to stream the media content to the client device. A standard content server may transmit the media content being streamed to the server device. The server device may store content from the pause location to a completion point of the media content based on the bookmark (e.g., when the standard content server is used to transmit the media) . . “), and the one or more processing elements are configured to perform operations comprising (see Kalmanje ¶ [0074] as described for the rejection of claim 1 and is incorporated herein):
configuring a server in communication with a second network to receive the playback marker from the first network-connected playback device via the first network (e.g. network 104) (see Kalmanje ¶ [0070] “ . . . the media content 322 may be received from an advanced content server (e.g., the advanced content server 110B of FIG. 1) through the network 104. Then, in operation 824, an Application Programming Interface (API) of the advanced content server 110B that enables the server device 102 to play the portion of the media content 322 remaining to be communicated to the client device 102 based on the bookmark may be applied. In operation 826, the portion of the media content 322 remaining to be communicated to the client device 100 may be played based on the bookmark directly from the advanced content server 110B when the play request of the user 114 to play the media content 322 from the bookmark location on the server device 102 is processed by the server device 102 . . “), wherein the first network (e.g. network 104) is in communication with the second network(e.g. community pausing network 116)  (see Kalmanje ¶ [0029] “ . . .  FIG. 1 is a system view of a client device 100 communicating with a server device 102 through a network 104, according to one embodiment. Particularly, FIG. 1 illustrates the client device 100, the server device 102, the network 104, a local storage 106, a display 108, a standard-content 110A, an advanced content server 110B, a live capture device 112A, a live capture device 112B, a user 114, a community pausing network 116, a client-side media player 118A, a server-side media player 118B, a pause module 120A, a pause module 120B, and a different client device(s) 122, according to one embodiment. . . “); and
configuring the server to send the playback marker to the second network- connected playback device via the second network (e.g. community pausing network 116) (see Kalmanje ¶ [0071] “ . . . ] A social community of users (e.g., the user 114 and other users) may be formed around bookmark locations of different users 114 across different ones of the media content 322 in a community pausing network (e.g., the community pausing network 116 of FIG. 1), such that users 114 of the community pausing network 116 share paused locations of media content 322 with each other through profiles associated with each user 114 of the community pausing network 116). The user 114 may be automatically authenticated through a unique hardware identifier of the client device 100. The client device 100 may be a personal computer, a mobile phone, a network-connected television, and/or a set-top box coupled to a standard television. . .”)
In regard to claim 6, the combination of Kalmanje, Lewis, and Spilo teaches wherein the one or more processing elements are configured to perform operations comprising: receiving, at the first network-connected playback device from a media content server, at least a portion of the media content corresponding to a timecode at or prior to the stop timecode within the timeline associated with the media content (see Kalmanje – ¶ [0048] “ . . . The server device 102 may store content from the pause location (e.g., time of the user 114 pauses the media playback) to a completion point of the media content 322 based on the bookmark (e.g., the time of pause location associated with the media content 322) when the standard content server 110A is used to transmit the media. The advanced content server 110B having an Application Programming Interface (API) may transmit the media content 322 being streamed to the server device 102. The server device 102 to use the bookmark to reference the pause location directly in the advanced content server 110B and to directly stream the media content 322 from the pause location of the advanced content server 110B when a pause request of the client device 100 to play from the pause location may be processed by the server device 102. The bookmark and/or other bookmarks associated with pause locations of other users in a server device 102 may be stored without duplicating the media content 322 in separate files for each user 114 creating the pause locations on the server device 102 . . .”); and displaying, at a display device in operable communication with the first network- connected playback device, the portion of the media content (see Kalmanje –  – ¶ [0049] “ . . .  The server device 102 may use the bookmark to reference the pause location directly in the advanced content server 110B and may directly stream the media content 322 from the pause location of the advanced content server 110B when a play request of the client device 100 to play from the pause location may be processed by the server device 102. The bookmark and/or other bookmarks associated with pause locations of other users 114 in the server device 102 may be stored without duplicating the media content 322 in separate files for each user 114 creating the pause locations on the server device 102 . . . “) .
In regard to claim 7, the combination of Kalmanje, Lewis, and Spilo teaches wherein the one or more processing elements are configured to perform operations comprising: receiving, at the second network-connected playback device from a media content server, at least a portion of the media content corresponding to a timecode after the stop timecode within the timeline associated with the media content (See Kalmanje – ¶ [0058] “ . . . On the mobile device 650 of FIG. 6, when the user 114 presses the pause indicator 602 on the application 518 of the mobile device 650, a portion of the media content 322 equivalent to an average amount of time of delay between when the user 114 presses the pause indicator on the application 518 of the mobile device 650 may be continuously buffered (using the buffer module 324) on the server device 102. The server device 102 may be able to adjust a location of the bookmark (e.g., using the time-adjustment module 304) to a relative time phase of when the user 114 pressed the pause indicator 602 on the application 518 of the mobile device 650 . . .”); and
displaying, at a display device in operable communication with the second network-connected playback device, the portion of the media content  (see Kalmanje  – ¶ [0068] “ . . . The pause request of the client device 100 to pause (e.g., using pause module 120B of FIG. 1) the media content 322 may be stored temporarily on the client device 100 immediately after the user 114 presses a pause indicator (e.g., the pause indicator 602 of FIG. 6) on an application of the client device 100 to reduce an amount of time (e.g., using the time adjustment module 304 of FIG. 3) between when the user 114 presses the pause indicator 602 and when the pause request is processed by the server device 102 when a client-side media player (e.g., the client-side media player 118A of FIG. 1) is used to playback the media content 322 . . .”; see Col 5: Lines 28 – 30 “ . . . The display 108 may be a television, a Liquid Crystal Display (LCD), a monitor, etc, which may display media content . . .”).
In regard to claim 10, the combination of Kalmanje, Lewis, and Spilo  teaches wherein the one or more processing elements are configured to perform operations comprising activating a display device in operable communication with the second network-connected playback device responsive to the media navigation device being within the predetermined distance of the second network- connected playback device (see Lewis ¶ [0019] “ . . . the system can continue the output of the media content data on the second device in response to particular conditions. For example, if the user moves within a predetermined distance of the second device, then the system detects this proximity to continue the output on the second device. In some cases, the system can first send a notification that is displayed by the second device to the user that indicates descriptive information about the media content and provides a button or link that, when selected by the user, commands the playback of the content on the second device. In some examples, the second device can be a portable phone or other device on the person of the user, such that the media content is output by the portable device. In other examples, the second device can be a device not on the person of the user, such as a TV, computer, etc., which starts playing the media content automatically (e.g., if the user is within range of the second device) and/or in response to the user selecting a notification command on the second device or on a different device. In some examples, an intermediary device, different than the second device, can be used to enable the continuation of the content output on the second device. For example, in some implementations a phone or other portable device on the person of the user can be the intermediary device that receives the notification displayed to the user and allows the user to command the output of the content on the second device such as a TV, computer, etc . . .”).
The motivation to combine Lewis with Kalmanje is described for the rejection of claim 1 and is incorporated herein.  Additionally, Lewis provides indications to the user that the devices are in a predetermined distance where the content can be replayed on the second device. 
In regard to claim 12, the combination of Kalmanje, Lewis, and Spilo  teaches wherein the media content comprises one or more of streamed video, streamed audio, video on demand, or audio on demand  (see Kalmanje  ¶ [0040] “. . . The delay module 302 may calculate an average amount of time of delay between transmitting the media content from the server device 102 to the client device 100. The time adjust module 304 may adjust a location of the bookmark to a relative time phase (e.g., to derive exact pause time). The record trigger module 306 may allow the server device 102 to record and store a media data (e.g., streaming media data, motion picture data, live capture data, etc.). The bookmark module 308 may reference the pause location directly in the advanced content server 110B. The streaming module 310 may stream the media content 322 (e.g., audio, video, etc.) from the server device 102 to the client device 100. . . “).
In regard to claim 16, Kalamanje teaches a method comprising (see ¶ [0006] “ . . . A method, apparatus, and system of pause and replay of media content through bookmarks on a server device are disclosed . . .”): 
receiving, at a media navigation device (e.g. server device 102), a request to transfer a playback marker (e.g. bookmark location)  of a media content(see ¶ [0026] as described in the rejection of claim 1 and is incorporated herein) from a first network-connected playback device (e.g. client device 110)  to a second network- connected playback device  (e.g. display device 108) (see ¶ [0033] as described in the rejection of claim 1 and is incorporated herein); 
responsive to receiving the request (e.g. pause request), stopping a playback of the media content on the first network-connected playback device (see ¶ [0028] as described in the rejection of claim 1 and is incorporated herein), wherein the playback marker(e.g. bookmark) (see  ¶ [0050] as described in the rejection of claim 1 and is incorporated herein) indicates a stop timecode (e.g. pause time field 408) within a timeline (e.g. playback time field 412)  associated with the media content at which the playback of the media content is stopped (see Fig. 4, ¶ ¶ [0051-0052] as described in the rejection of claim 1 and is incorporated herein); 
Kalamanje fails to explicitly teach and  responsive to the media navigation device being within a predetermined distance of the second network-connected playback device automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.  However Lewis teaches and responsive to the media navigation device being within a predetermined distance to the second network-connected playback device (see ¶ [0039] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Lewis with Kalamanje is described in the rejection of claim 1 and is incorporated herein.
The combination of Kalmanje and Lewis fails to explicitly teach automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.  However Spilo teaches automatically resuming playback of the media content on the second network-connected playback device at the stop timecode (e.g. marker) (see Spilo ¶ ¶ [0052-0053] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Spilo with the combination of Kalmanje and Lewis is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 19, the combination of Kalmanje, Lewis, and Spilo teaches further comprising sending, with the media navigation device, a stop command to the first network-connected playback device to stop the playback of the media content at the first network-connected playback device (see Kalmanje  ¶ [0048] as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 20, Kalmanje teaches a media content system comprising (see ¶ [0006] “ . . . A method, apparatus, and system of pause and replay of media content through bookmarks on a server device are disclosed . . .”): 
a receiver configured to (see ¶ [0074] as described for the rejection of claim 1 and is incorporated herein): receive, from a user, a request to transfer a playback marker (e.g. bookmark location) of a media content (see ¶ [0026] as described for the rejection of claim 1 and is incorporated herein) from a first network-connected playback device (e.g. client device 110)  to a second network-connected playback device (e.g. display device 108) (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein); and 
a processor configured to (see Fig. 7, ¶ [0060] as described for the rejection of claim 1 and is incorporated herein) : stop a playback of the media content on the first network-connected  playback device (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein)  responsive to receiving the request (e.g. pause request), wherein the playback marker(e.g. bookmark) (see  ¶ [0050] as described for the rejection of claim 1 and is incorporated herein)  indicates a stop timecode  (e.g. pause time field 408) within a timeline (e.g. playback time field 412)  associated with the media content at which the playback of the media content is stopped (see Fig. 4, ¶ ¶ [0051-0052] as described for the rejection of claim 1 and is incorporated herein), 
Kalamanje fails to explicitly teach and responsive to the receiver being within a predetermined distance of the second network-connected playback device automatically resume the playback of the media content on the second network-connected playback device at the stop timecode.  However Lewis teaches and responsive to the media navigation device being within a predetermined distance to the second network-connected playback device (see ¶ [0039] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Lewis with Kalamanje is described in the rejection of claim 1 and is incorporated herein.
The combination of Kalmanje and Lewis fails to explicitly teach automatically resuming playback of the media content on the second network-connected playback device at the stop timecode.  However Spilo teaches automatically resuming playback of the media content on the second network-connected playback device at the stop timecode (e.g. marker) (see Spilo ¶ ¶ [0052-0053] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Spilo with the combination of Kalmanje and Lewis is described for the rejection of claim 1 and is incorporated herein.
Claims 2 – 3, 11, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo) as applied to claims 1, 4 – 7, 10, 12, 16, and 19 - 20 in further view of Stout (U.S. 2015/0185964 A1; herein referred to as Stout)
In regard to claim 2, the combination of Kalmanje, Lewis, and Spilo fails to explicitly teach wherein the request is received from a touch-based input at the media navigation device.  However Stout teaches wherein the request is received from a touch-based input (see Stout - ¶ [0070] “ . . .. Input device 406 may be a computer keyboard, a mouse, a keypad, a cursor-controller, a gesture system, a remote control, or any other suitable input device as would be used by a designer of input systems or process control systems. Alternatively, input device 406 may be a finger-sensitive or stylus-sensitive touch screen input of display 404 . . .”) at the media navigation device (e.g. via a remote control or mobile device) (see Stout ¶ [0036] “ . . . a hardware processor can determine that a user command to rewind the media content has been received in response to the user selecting a rewind button using a mobile device, such as a remote control, a mobile phone, a tablet computer, etc. It should be noted that, in some embodiments, the user command to rewind the media content can be transmitted in any suitable form, such as one or more infrared signals, High-Definition Multimedia Interface (HDMI) Communication Channel Protocols (CEC) commands, WiFi signals, and/or other suitable control signals . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for rewinding media content based on audio and user provided input to transmit signals to one or more media presentation devices, as taught by Stout, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device, and the playback is synchronized between the two devices, as taught by the combination of Kalmanje, Lewis, and Spilo.  Such incorporation enables a user to have a separate remote device to pause and start media delivery at the first and second devices using touch screen inputs on the remote device which makes the pause – start process more convenient for a user to coordinate the playing between the two devices.
In regard to claim 3, the combination of Kalmanje, Lewis, Spilo, and Stout teaches wherein the request is received from an audio-based input at the media navigation device  (see Stout - ¶ [0005] “ . . . using an audio input device, audio data that includes ambient sounds in an environment in which the media content is being presented; receiving a user command to rewind the media content; detecting that a portion of the audio data corresponds to an audio event that occurred during the presentation of the media content in response to receiving the user command to rewind the media content; determining a playback position in the media content based on the audio event; and causing the media content to be presented from the determined playback position . . .”).
The motivation to combine Stout with the combination of Kalmanje, Lewis, and Spilo is described for the rejection of claim 2 and is incorporated herein.   Stout also adds additional capabilities for using audio or voice inputs to a remote device which makes the pause – start process more automated for a user.
In regard to claim 11, the combination of Kalmanje, Lewis, Spilo, and Stout wherein the one or more processing elements are configured to perform operations comprising generating, with the media navigation device, a graphical user interface configured to render a transfer indicium associated with a command to perform transfer of the playback marker (see Stout - ¶ [0072] “. . . the only distribution to mobile device 308 may be a graphical user interface (" GUI") which allows a user to interact with the application resident at, for example, media playback device 304 . . .”).
The motivation to combine Stout with the combination of Kalmanje, Lewis, and Spilo is described for the rejection of claim 2 and is incorporated herein. Stout also provides GUI’s to provide user commands from the user to transfer the marker for replay at a second device.
In regard to claim 17, the combination of  Kalmanje, Lewis, Spilo, and Stout teaches wherein the request is received from a touch-based input at the media navigation device (see Stout - ¶ [0070] as described in the rejection of claim 2 and is incorporated herein).
The motivation to combine Stout with the combination of Kalmanje, Lewis, and Spilo is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 18, the combination of  Kalmanje, Lewis, Spilo, and Stout teaches wherein the request is received from an audio-based input at the media navigation device (see Stout - ¶ [0005] as described in the rejection of claim 3 and is incorporated herein).
The motivation to combine Stout with the combination of Kalmanje, Lewis, and Spilo is described for the rejection of claim 3 and is incorporated herein.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo) as applied to claims 1, 4 – 7, 10, 12, 16, and 19 - 20 in further view of Thomas (U.S. 2019/0349380 A1; herein referred to as Thomas).
In regard to claim 8, the combination of Kalmanje, Lewis, and Spilo fails to explicitly teach  wherein the one or more processing elements are configured to perform operations comprising deactivating a display device in operable communication with the first network-connected playback device.  However Thomas teaches wherein the one or more processing elements are configured to perform operations comprising deactivating a display device in operable communication with the first network-connected playback device.  (e.g. public device) (see ¶ [0143] “. . . the media guidance application may transmit a timestamp for a playback position to the content provider and may deactivate (e.g., end the session) the public interface application on the public device. For example, the media guidance application may determine that the private device is no longer within the predetermined proximity. In this example, the user may be accessing a movie from the content provider Netflix.TM.. In response to determining that the private device is not within the predetermined proximity, the media guidance application may send the timestamp of the last playback position during which the private device was within the predetermined proximity, to Netflix.TM.. Therefore, if the user chooses to access the movie at a later time at a different device, the user may continue from the playback position . . .”) after receiving the request to transfer the playback marker (e.g. timestamp) (see ¶ [0027] “. . . the media guidance application may transmit a timestamp for a playback position to the content provider and may deactivate (e.g., end the session) the public interface application on the public device. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to control a graphical user interface of  a first device using am application from a second device, when the second device is in proximity to the first device, as taught by Thomas, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device, and the playback is synchronized between the two devices, as taught by the combination of Kalmanje, Lewis, and Spilo.  Such incorporation enables a means to power down a fist device when transferring the content to a second device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo) as applied to claims 1, 4 – 7, 10, 12, 16, and 19 - 20  in further view of Collart et al. (U.S. 2009/0150553 A1; herein referred to as Collart)
In regard to claim 9, the combination of Kalmanje, Lewis, and Spilo  fails to explicitly teach wherein the one or more processing elements are configured to perform operations comprising activating a display device in operable communication with the second network-connected playback device after receiving the request to transfer the playback marker.  However Collart teaches wherein the one or more processing elements are configured to perform operations comprising activating a display device in operable communication with the second network-connected playback device (see ¶ [0016] “ . . . receiving a trigger detection from the media playback device detecting a trigger event during the playback of the media content; and communicating a trigger activation to the second device configured to dictate a playback, at the second device, of a corresponding portion of the supplemental content that corresponds with the trigger event . . .”) after receiving the request to transfer the playback marker (see ¶ [0034] “ . . . receiving a command issued from the second device; identifying that the command from the second device is to be forwarded to the media playback device such that the command is to be implemented by the media playback device affecting playback of media content being played back through the media playback device; confirming that the second device is cooperated, according to the user account, with the media playback device; and forwarding the command to the media playback device when the second device is cooperated, through the user account, with the media playback device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for the coordination of playback between two devices based on user interactions, as taught by Collart, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device, and the playback is synchronized between the two devices, as taught by the combination of Kalmanje, Lewis, and Spilo.  Such incorporation provides a user with enhanced operations for controlling the playback operations between the devices.
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo) as applied to claims 1, 4 – 7, 10, 12, 16, and 19 - 20  in further view of Monnerat et al. (U.S. 2018/0288466 A1; herein referred to as Monnerat).
In regard to claim 13, the combination of  Kalmanje, Lewis, and Spilo fails to explicitly teach   wherein the first network-connected playback device is a first OTT device, and the second network-connected playback device is a second OTT device.  However Monnerat teaches wherein the first network-connected playback device is a first OTT device, and the second network-connected playback device is a second OTT device (see Fig. 4, ¶ [0058] “. . . FIG. 4 shows an example method for the discovery and/or synchronization of one or more devices. In step 402, one or more devices may be associated with a user (e.g., user account). As an example, a first device and a second device may be associated with a user account. One or more of the first device and the second device may be or comprise a set-top box, an over-the-top device, an Internet-capable television, or a mobile device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for discovering and/or synchronizing a plurality of devices, as taught by Monnerat, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device, and the playback is synchronized between the two devices, as taught by the combination of Kalmanje, Lewis, and Spilo.  Such incorporation enables playback to occur only over the internet.
In regard to claim 14, the combination of  Kalmanje, Lewis, Spilo, and Monnerat teaches   wherein the first network-connected playback device operates on a first OTT platform, and the second network-connected playback device operates on a second OTT platform, the first OTT platform being distinct from the second OTT platform (see Monnerat Fig. 6, ¶ [0074] “. . . FIG. 6 shows an example method for the discovery and/or synchronization of one or more devices. In step 602, one or more devices may be associated with a user (e.g., user account). As an example, a first device and a second device may be associated with a user account. One or more of the first device and the second device may be or comprise a set-top box, an over-the-top device, an Internet-capable television, or a mobile device . . .”).
The motivation to combine Monnerat with Kalmanje, Lewis, and Spilo is described for the rejection of claim 13 and is incorporated herein.  Additionally, Monnerat teaches synchronization between multiple OTT devices. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmanje et al. (U.S. 9,961,374 B1; herein referred to as Kalmanje) in view of Lewis et al. (U.S. 2016/0077710 A1; herein referred to as Lewis) in further view of Spilo et al. (U.S. 2006/0002681 A1; herein referred to as Spilo) as applied to claims 1, 4 – 7, 10, 12, 16, and 19 - 20 in further view of Groesch (U.S. 2009/0327561 A1; herein referred to as Groesch).
In regard to claim 15, the combination of  Kalmanje, Lewis, and Spilo fails to explicitly teach wherein the first network-connected playback device and the second network-connected playback device are not configured to be powered by a battery.  However Groesch teaches wherein the first network-connected playback device and the second network-connected playback device are not configured to be powered by a battery (see Fig. 4, ¶ [0030] “. . . the media player shuttle 410 is arranged with a body 412, having a compact form factor, but is not normally arranged with a user interface including either display screen or user controls, although it otherwise is configured with components to support full media player functionality. Instead, the display screen and user controls are supplied by the host portable electronic device to which it is docked. In some implementations, the media player shuttle 410 might also be configured to have a smaller on-board battery compared with the conventional player 110 (or in some cases, no battery at all) and rely on power provided by the host device to which it is docked. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing a smart docking system is provided by a portable electronic device that is adapted to dock with a media player shuttle, as taught by Groesch, into a system and method of pause and replay of media content through bookmarks that are stored in a pause on a first device and then resumed at the bookmark time on a second device, wherein the first device is within a predetermined area of the second device, and the playback is synchronized between the two devices, as taught by the combination of Kalmanje, Lewis, and Spilo.  Such incorporation enables the playback devices to be powered by an AC electronic source (e.g. the playback devices can rely on home power).

Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444